     Case 8-19-76260-ast        Doc 58-1     Filed 09/25/19     Entered 09/25/19 10:54:29




                                CERTIFICATE OF SERVICE

       I, Evan J. Zucker, hereby certify that on the 25th day of September, 2019, I served or caused

to be served the foregoing Joinder of Capital Finance, LLC, to the Plaintiff’s Application for Entry

of Orders Granting a Temporary Restraining Order and Preliminary Injunction Enjoining

Defendants From Implementing Unapproved Plan of Closure Prior to Approval Under 11 U.S.C.

§ 363 upon the persons listed on the attached service list via U.S. first-class mail, postage fully

pre-paid.

                                              /s/ Evan J. Zucker
                                              Evan J. Zucker
                                        Case 8-19-76260-ast               Doc 58-1           Filed 09/25/19            Entered 09/25/19 10:54:29

                                                                           In re: Absolut Facilities Management, LLC, et al.
                                                                                           Master Service List
                                                                                       Case No. 19‐76260 (AST)
              DESCRIPTION                           NAME                           NOTICE NAME                           ADDRESS 1               ADDRESS 2           CITY      STATE POSTAL CODE

                                        Absolut Facilities Management, Attn: President and General                                                              Roslyn
Debtors                                 LLC                            Counsel                                 255 Warner Avenue                                Heights        NY   11577
Top 30 Unsecured Creditor               Abe Schonfeld                                                          1146 East 27th Street                            Brooklyn       NY   11210
                                        Accountable Healthcare
Top 30 Unsecured Creditor               Staffing, Inc                  Attn: Officer Director                  PO Box 732800                                    Dallas         TX   75373
                                                                                                               6300 Wilshire Boulevard,
Top 30 Unsecured Creditor               Affiliates of Arba Group         Attn: Ira Smedra                      Suite 1800                                       Los Angeles    CA   90048
Top 30 Unsecured Creditor               Allstate Medical                 Attn: Officer Director                34 35th St. Bldg. #6                             Brooklyn       NY   11232
Top 30 Unsecured Creditor               American Express                 Attn: Officer Director                200 Vesey St                                     New York       NY   10285
Top 30 Unsecured Creditor               American Plan Administrators     Attn: Officer Director                18 Heyward St                                    Brooklyn       NY   11249

Counsel to Arba Group, 6060 Armor Road,                                  Attn: Andrew I. Silfen, George P.     1301 Avenue of the
LLC                                     Arent Fox LLP                    Angelich, Jordana L. Renert           Americas, Floor 42                               New York       NY   10019
                                                                         Attn: Jonathan S. Bodner, Harry       40 Cutter Mill Road, Suite
Counsel for the Proposed DIP Lender     BODNER LAW PLLC                  M. Gutfleish                          301                                              Great Neck     NY   11021
Top 30 Unsecured Creditor               Clinical Staffing Resources      Attn: Officer Director                co Wells Fargo Bank, N.A.                        Boston         MA   02284‐2932
Top 30 Unsecured Creditor               Crown Energy Services, Inc.      Attn: Officer Director                P.O. Box 260                                     West Seneca    NY   14224‐0260
                                        Environmental Protection         Attn: Matthew Leopold, General        Office of General Counsel    1200 Pennsylvania
Environmental Protection Agency         Agency                           Counsel                               2310A                        Ave NW, 2310A       Washington     DC   20460
                                        Favorite Healthcare Staffing,
Top 30 Unsecured Creditor               Inc.                             Attn: Christopher Brink, COO          7255 W 98th Terrace          Bldg 5, Suite 150   Overland Park KS    66212
                                        Favorite Healthcare Staffing,
Top 30 Unsecured Creditor               Inc.                             Attn: David Noonan, Esq.              228 Triangle Street                              Amherst        MA   01002
Top 30 Unsecured Creditor               LLP                              Attn: Officer Director                The Dun Bldg                                     Buffalo        NY   14202
Top 30 Unsecured Creditor               Fidelis                          Attn: Officer Director                PO Box 955502                                    St Louis       MO   63195‐5502
Top 30 Unsecured Creditor               Grandison Management Inc.        Attn: Officer Director                1413 38th St.                                    Brooklyn       NY   11218
Top 30 Unsecured Creditor               Grandview Brokerage              Attn: Officer Director                P. O. Box 40317                                  Brooklyn       NY   11204
Top 30 Unsecured Creditor               GuideOne Insurance               Attn: Officer Director                co Alan Gray LLC             88 Broad Street     Boston         MA   02110
Top 30 Unsecured Creditor               Harter, Secrest & Emery LLP      Attn: Officer Director                1600 Bausch & Lomb Place                         Rochester      NY   14604‐2711
                                                                         Attn: Centralized Insolvency
IRS Insolvency Section                  Internal Revenue Service         Operation                             2970 Market Street                               Philadelphia   PA   19104‐5016
                                                                         Attn: Centralized Insolvency
IRS Insolvency Section                  Internal Revenue Service         Operation                             P.O. Box 7346                                    Philadelphia   PA   19101‐7346
Top 30 Unsecured Creditor               Internal Revenue Service         Attn: IRS Insolvency Section          2970 Market St               Mail Stop 5 Q30 133 Philadelphia   PA   19101‐7346
                                                                                                               Quality Medical Staffing
Top 30 Unsecured Creditor               Interstate Capital Corporation   Attn: Officer Director                Agency,LLC                                       Dallas         TX   75391‐5183




                                                                                              Page 1 of 3
                                            Case 8-19-76260-ast             Doc 58-1           Filed 09/25/19            Entered 09/25/19 10:54:29

                                                                             In re: Absolut Facilities Management, LLC, et al.
                                                                                             Master Service List
                                                                                         Case No. 19‐76260 (AST)
              DESCRIPTION                              NAME                         NOTICE NAME                         ADDRESS 1                ADDRESS 2           CITY       STATE POSTAL CODE
Top 30 Unsecured Creditor                   Kaufman Borgeest & Ryan LLP    Attn: Robert A. Benjamin              200 Summit Lake Drive                          Valhalla        NY    10595
Counsel to Kaufman Borgeest & Ryan LLP      Kaufman Borgeest & Ryan LLP    Attn: Robert A. Benjamin              200 Summit Lake Drive      1st Floor           Valhalla        NY    10595

Counsel to Clinical Staffing Resources Corp. Lazarus & Lazarus, P.C.     Attn: Harlan M. Lazarus                 240 Madison Avenue         8th Floor           New York        NY   10016
Counsel to 1199SEIU United Healthcare
Workers East                                 LEVY RATNER, P.C.           Attn: Suzanne Hepner                    80 Eighth Avenue            8th Floor          New York        NY   10011‐7175
Top 30 Unsecured Creditor                    Lexington Insurance Company Attn: Officer Director                  co Global Recovery Services                    Atlanta         GA   30348‐5795
                                                                         co Fitzpatrick & Hunt, Pagano,                                      One Landmark
Top 30 Unsecured Creditor                    Lexington Insurance Company Aubert, LLP                             Attn: Matthew D. Kennedy Square, 21st Floor    Stamford        CT   06901

                                                                           Attn: Schuyler G. Carroll, Daniel B.
Counsel to Debtors                          Loeb & Loeb                    Besikof, Noah Weingarten             345 Park Avenue                                 New York        NY   10154


Top 30 Unsecured Creditor                   MAXIM Healthcare Service       Attn: Officer Director                7227 Lee Deforest Drive                        Columbia        MD   21046
Top 30 Unsecured Creditor                   Medical Staffing Network       Attn: Officer Director                P. O. Box 840292                               Dallas          TX   75284‐0292
                                            New York State Department of
                                            Health ‐ Office of Health
                                            Insurance Programs (Cash                                             One Commerce Plaza Rm
Top 30 Unsecured Creditor                   Receipets Assessment)          Attn: Officer Director                1432                                           Albany          NY   12237
New York State Department of Taxation       New York State Department of                                         Building 9, W A Harriman
and Finance                                 Taxation and Finance           Attn: Office of Counsel               Campus                                         Albany          NY   12224‐0341
                                            New York State Department of                                                                    W A Harriman
Top 30 Unsecured Creditor                   Taxation and Finance           Attn: Office of Counsel               Building 9                 Campus              Albany          NY   12227
United States Trustee Eastern District of   Office of The United States                                          Alfonse D’Amato Federal
New York                                    Trustee for Region 2           Attn: Christine H. Black              Courthouse                 560 Federal Plaza   Central Islip   NY   11722‐4456
                                            Paterson Healthcare Interior
Top 30 Unsecured Creditor                   Design                         Attn: Officer Director                1167 East 26th St.                             Brooklyn        NY   11210
Top 30 Unsecured Creditor                   Preventive Diagnostics, Inc.   Attn: Officer Director                12 Spencer Street                              Brooklyn        NY   11205
Claims Agent                                Prime Clerk LLC                Attn: Jessica G. Berman               60 East 42nd Street        Suite 1440          New York        NY   10165
                                                                           c/o Absolute Facilities                                                              Roselyn
Equity                                      Samuel Sherman                 Management, LLC                       225 Warner Avenue                              Heights         NY   11577
                                            Schwartz Sladkus Reich                                               444 Madison Avenue, 6th
Top 30 Unsecured Creditor                   Greenberg Atlas                Attn: Officer Director                Floor                                          New York        NY   10022
Securities and Exchange Commission ‐        Securities & Exchange
Headquarters                                Commission                     Attn: Secretary of the Treasury       100 F Street, NE                               Washington      DC   20549




                                                                                                Page 2 of 3
                                             Case 8-19-76260-ast               Doc 58-1           Filed 09/25/19            Entered 09/25/19 10:54:29

                                                                                In re: Absolut Facilities Management, LLC, et al.
                                                                                                Master Service List
                                                                                            Case No. 19‐76260 (AST)
               DESCRIPTION                             NAME                             NOTICE NAME                           ADDRESS 1             ADDRESS 2           CITY       STATE POSTAL CODE
Securities and Exchange Commission ‐      Securities & Exchange                                                                                200 Vesey Street,
Regional Office                           Commission – NY Office             Attn: Bankruptcy Department            Brookfield Place           Suite 400           New York        NY   10281‐1022
                                          Securities and Exchange
Securities and Exchange Commission ‐      Commission ‐ Northeast
Northeast Regional Office                 Regional Office                    Attn: Bankruptcy Department            233 Broadway                                   New York        NY   10279
Top 30 Unsecured Creditor                 SolaMed 02, LLC                    Attn: Officer Director                 5308‐13th Ave.                                 Brooklyn        NY   11219
                                          State of New York Office of the
Attorney General of the State of New York Attorney General                   Attn: Bankruptcy Department            The Capitol                                    Albany          NY   12224‐0341

Top 30 Unsecured Creditor                    Sysco Frozen Foods              Attn: Officer Director                 2508 Warners Rd                                Warners         NY   13164
                                                                             Attn: Bonezzi, Switzer, Polito, &      312 Walnut Street, Suite
Top 30 Unsecured Creditor                    Trustaff Travel Nurses, LLC     Hupp                                   2530                                           Cincinnati      OH   45202‐9914
Top 30 Unsecured Creditor                    Trustaff Travel Nurses, LLC     Attn: Officer Director                 4675 Cornell Road                              Cincinnati      OH   45241
                                                                                                                                                                   Santa Fe
Top 30 Unsecured Creditor                    TwinMed                          Attn: Officer Director                11333 Greenstone Avenue                        Springs         CA   90670
U.S. Equal Employment Opportunity            U.S. Equal Employment
Commission                                   Opportunity Commission           33 Whitehall Street, 5th Floor                                                       New York        NY   10004
United States Attorney's Office for the      US Attorney for Eastern District
Eastern District of New York                 of New York                      Attn: Bankruptcy Division             610 Federal Plaza                              Central Islip   NY   11722‐4454
Counsel to the Pre‐Petition Lender Capital
Funding Group, Inc.                          Vedder Price P.C.               Attn: Kathryn L. Stevens               222 North LaSalle Street                       Chicago         IL   60601
Counsel to the Pre‐Petition Lender Capital
Funding Group, Inc.                          Vedder Price P.C.               Attn: Michael L. Schein                805 Third Avenue                               New York        NY   10022
Counsel to the Pre‐Petition Lender Capital
Funding Group, Inc.                          Vedder Price P.C.               Attn: Mitchell D. Cohen                1633 Broadway              47th Floor          New York        NY   10019




                                                                                                   Page 3 of 3
